     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 1 of 10 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   Osman M. Taher, Esq. (State Bar No. 272441)
     David M. Fitzgerald (State Bar No. 282471)
 4   MANNING LAW, APC
 5   20062 SW Birch Street, Ste. 200
     Newport Beach, CA 92660
 6   Office: (949) 200-8755
 7   ADAPracticeGroup@manninglawoffice.com

 8

 9

10   Attorneys for Plaintiff: JAMES RUTHERFORD

11

12                          UNITED STATES DISTRICT COURT

13           CENTRAL DISTRICT OF CALIFORNIA– EASTERN DIVISION

14

15   JAMES RUTHERFORD, an                  Case No.
     individual,                           Complaint For Damages And
16
               Plaintiff,                  Injunctive Relief For:
17

18   v.                                     1. VIOLATIONS OF THE
                                               AMERICANS WITH DISABILITIES
19                                             ACT OF 1990, 42 U.S.C. §12181 et
20   TACO BELL #017420, a business of          seq.
     unknown form; DEEPAK M. SHAH,
21   an unmarried man; and DOES 1-10,       2. VIOLATIONS OF THE UNRUH
22   inclusive,                                CIVIL RIGHTS ACT, CALIFORNIA
                                               CIVIL CODE § 51 et seq.
23
                    Defendants.
24

25

26         Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants

27   TACO BELL #017420, a business of unknown form; DEEPAK M. SHAH, an

28   unmarried man; and DOES 1-10 (“Defendants”) and alleges as follows:

                                             1
                                        COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 2 of 10 Page ID #:2


 1                                          PARTIES:
 2           1.   Plaintiff is an adult California resident. Plaintiff is substantially limited
 3
     in performing one or more major life activities, including but not limited to:
 4
     walking, standing, ambulating, sitting, in addition to twisting, turning, and grasping
 5

 6   objects. As a result of these disabilities, Plaintiff relies upon mobility devices,

 7   including at times a wheelchair, to ambulate. With such disabilities, Plaintiff
 8   qualifies as a member of a protected class under the Americans with Disabilities Act
 9
     (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the ADA set forth
10
     at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility
11

12   and prior to instituting this action, Plaintiff suffered from a “qualified disability”

13   under the ADA, including those set forth in this paragraph. Plaintiff is also the
14   holder of a Disabled Person Parking Placard.
15           2.   Plaintiff brings this action acting as a “private attorney general” as
16   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
17   enforcement of the ADA without the American tax payer(s) bearing the financial tax
18   burden for such action.
19           3.   Defendant DEEPAK M. SHAH, an unmarried man, owned the property
20   located at 797 2nd Street, San Bernardino, California, 92408 (“Property”) on
21   October 4, 2018.
22           4.   Defendant DEEPAK M. SHAH, an unmarried man, owns the Property
23   currently.
24           5.   TACO BELL #017420, a business of unknown form, owned, operated
25   and controlled the business of TACO BELL #017420 (“Business”) on October 4,
26   2018.
27           6.   TACO BELL #017420, a business of unknown form, owns, operates
28   and controls the Business currently.
                                                 2
                                            COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 3 of 10 Page ID #:3


 1            7.    Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the Property and Business, or their relative
 3   responsibilities in causing the access violations herein complained of, and alleges a
 4   joint venture and common enterprise by all such Defendants. Plaintiff is informed
 5   and believes that each of the Defendants herein, including Does 1 through 10,
 6   inclusive, is responsible in some capacity for the events herein alleged, or is a
 7   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 8   when the true names, capacities, connections, and responsibilities of the Defendants
 9   and Does 1 through 10, inclusive, are ascertained.
10                               JURISDICTION AND VENUE
11            8.    This Court has subject matter jurisdiction over this action pursuant
12   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
13   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
14            9.    This court has supplemental jurisdiction over Plaintiff’s non-federal
15   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so
16   related to Plaintiff’s federal ADA claims in that they have the same nucleus of
17   operative facts and arising out of the same transactions, they form part of the same
18   case or controversy under Article III of the United States Constitution.
19            10.   Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
20   Property which is the subject of this action is located in this district and because
21   Plaintiff’s causes of action arose in this district.
22                                FACTUAL ALLEGATIONS
23            11.   Plaintiff went to the Business on or about October 4, 2018 to purchase
24   lunch.
25            12.   The Business, including the Property, is a facility open to the public, a
26   place of public accommodation, and a business establishment.
27            13.   Parking spaces are some of the facilities, privileges and advantages
28   reserved by Defendants to persons patronizing the Business and Property.
                                                  3
                                             COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 4 of 10 Page ID #:4


 1         14.    Unfortunately, although parking spaces were some of the facilities
 2   reserved for patrons, there were barriers for persons with disabilities that cause the
 3   named facilities to fail as to compliance with the Americans with Disability Act
 4   Accessibility Guidelines (“ADAAG”) on or around October 4, 2018, or at any time
 5   thereafter up to and including, the date of the filing of this complaint.
 6         15.    Instead of having architectural barrier free facilities for patrons with
 7   disabilities, Plaintiff experienced the following at the Business and Property: the
 8   curb ramp at the van accessible parking space access aisle serving the main entrance
 9   projects into the access aisle in violation of Section 406.5 which requires that curb
10   ramps and the flared sides of curb ramps shall be located so that they do not project
11   into vehicular traffic lanes, parking spaces, or parking access aisles; parking spaces
12   and access aisles serving them shall comply with 302. Access aisles shall be at the
13   same level as the parking spaces they serve. Changes in level are not permitted; the
14   accessible parking space is not located on the shortest accessible route to the
15   entrance per Section 208.3.1. Parking spaces complying with 502 that serve a
16   particular building or facility shall be located on the shortest accessible route from
17   parking to an entrance complying with 206.4; the space between the grab bar and
18   projecting objects above shall be 12 inches (305 mm) minimum per Section 609.3;
19   and, the water supply and drain pipes under the sink are not insulated or otherwise
20   configured to protect against contact as required by Section 606.5.
21         16.    Subject to the reservation of rights to assert further violations of law
22   after a site inspection found infra, Plaintiff asserts there are additional ADA
23   violations which affect him personally.
24         17.    Plaintiff is informed and believes and thereon alleges that, currently,
25   there are no compliant, accessible Business facilities designed, reserved and
26   available to persons with disabilities at the Business in addition to that alleged supra.
27         18.    Plaintiff is informed and believes and thereon alleges that Defendants
28   had no policy or plan in place to make sure that the parking spaces were compliant
                                                4
                                           COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 5 of 10 Page ID #:5


 1   for persons with disabilities and remained compliant prior to October 4, 2018.
 2          19.      Plaintiff is informed and believes and thereon alleges Defendants have
 3   no policy or plan in place to make sure that the complaints of violations alleged
 4   above are available to persons with disabilities and remain compliant currently.
 5          20.      Plaintiff personally encountered the above alleged barriers when
 6   attempting to access the Business and Property.            These inaccessible conditions
 7   denied the Plaintiff full and equal access and caused him difficulty, humiliation,
 8   frustration and upset.
 9          21.      As an individual with a mobility disability who at times is dependent
10   upon a mobility device, Plaintiff has a keen interest in whether public
11   accommodations have architectural barriers that impede full accessibility to those
12   accommodations by individuals with mobility impairments.
13          22.      Plaintiff is being deterred from patronizing the Business and its
14   accommodations on particular occasions, but intends to return to the Business for the
15   dual purpose of availing himself of the goods and services offered to the public and
16   to ensure that the Business ceases evading its responsibilities under federal and state
17   law.
18          23.      As a result of his difficulty, humiliation, and frustration because of the
19   inaccessible condition of the facilities of the Business, Plaintiff did not fully access
20   the Business or Property. However, Plaintiff would like to return to the location
21   given its close proximity to an area he frequents from time to time.
22          24.      The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25          25.      The violations identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the Department of
27   Justice as presumably readily achievable to remove and, in fact, these barriers are
28   readily achievable to remove. Moreover, there are numerous alternative
                                                   5
                                              COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 6 of 10 Page ID #:6


 1   accommodations that could be made to provide a greater level of access if complete
 2   removal were not achievable.
 3         26.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
 4   alleges, on information and belief, that there are other violations and barriers in the
 5   site that relate to his disabilities. Plaintiff will amend the complaint, to provide
 6   proper notice regarding the scope of this lawsuit, once he conducts a site inspection.
 7   However, please be on notice that Plaintiff seeks to have all barriers related to their
 8   disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
 9   that once a plaintiff encounters one barrier at a site, he can sue to have all barriers
10   that relate to his disability removed regardless of whether he personally encountered
11   them).
12         27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
13   alleges, on information and belief, that the failure to remove these barriers was
14   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
15   defendants exercised control and dominion over the conditions at this location, and
16   therefore, (3) the lack of accessible facilities was not an accident because had the
17   defendants intended any other configuration, they had the means and ability to make
18   the change.
19         28.     Without injunctive relief, plaintiff will continue to be unable to fully
20   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
21                               FIRST CAUSE OF ACTION
22   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
23                                  42 U.S.C. § 12181 et seq.
24         29.     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
25   above and each and every other paragraph in this Complaint necessary or helpful to
26   state this cause of action as though fully set forth herein.
27         30.     Under the ADA, it is an act of discrimination to fail to ensure that the
28   privileges, advantages, accommodations, facilities, goods, and services of any place
                                                 6
                                            COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 7 of 10 Page ID #:7


 1   of public accommodation are offered on a full and equal basis by anyone who owns,
 2   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 3   Discrimination is defined, inter alia, as follows:
 4                a.     A failure to make reasonable modifications in policies, practices,
 5                       or procedures, when such modifications are necessary to afford
 6                       goods, services, facilities, privileges, advantages, or
 7                       accommodations to individuals with disabilities, unless the
 8                       accommodation would work a fundamental alteration of those
 9                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10                b.     A failure to remove architectural barriers where such removal is
11                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
13                       Appendix "D".
14                c.     A failure to make alterations in such a manner that, to the
15                       maximum extent feasible, the altered portions of the facility are
16                       readily accessible to and usable by individuals with disabilities,
17                       including individuals who use wheelchairs, or to ensure that, to
18                       the maximum extent feasible, the path of travel to the altered area
19                       and the bathrooms, telephones, and drinking fountains serving
20                       the area, are readily accessible to and usable by individuals with
21                       disabilities. 42 U.S.C. § 12183(a)(2).
22         31.    Any business that provides parking spaces must provide accessible
23   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
24   Standards, parking spaces and access aisles must be level with surface slopes not
25   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
26   Standards, access aisles shall be at the same level as the parking spaces they serve.
27   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
28   required to be nearly level in all directions to provide a surface for wheelchair
                                                7
                                           COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 8 of 10 Page ID #:8


 1   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Specifically, built
 2   up curb ramps are not permitted to project into access aisles and parking spaces. Id.
 3   No more than a 1:48 slope is permitted. Standards § 502.4.
 4         32.    Here, the failure to ensure that accessible facilities were available and
 5   ready to be used by Plaintiff is a violation of law.
 6         33.    A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily accessible
 8   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9         34.    Given its location and options, Plaintiff will continue to desire to
10   patronize the Business but he has been and will continue to be discriminated against
11   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
12   barriers.
13                              SECOND CAUSE OF ACTION
14   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
15                                      CODE § 51 et seq.
16         35.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
17   above and each and every other paragraph in this Complaint necessary or helpful to
18   state this cause of action as though fully set forth herein.
19         36.    California Civil Code § 51 et seq. guarantees equal access for people
20   with disabilities to the accommodations, advantages, facilities, privileges, and
21   services of all business establishments of any kind whatsoever. Defendants are
22   systematically violating the UCRA, Civil Code § 51 et seq.
23         37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
24   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
25   52(a).) These violations are ongoing.
26         38.    Defendants’ actions constitute intentional discrimination against
27   Plaintiff on the basis of their individual disabilities, in violation of the UCRA, Civil
28   Code § 51 et seq. Plaintiff is informed and believes and thereon alleges Defendants
                                                 8
                                            COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 9 of 10 Page ID #:9


 1   have been previously put on actual notice that its premises are inaccessible to
 2   Plaintiff as above alleged. Despite this knowledge, Defendants maintain the
 3   Property and Business in an inaccessible form.
 4                                         PRAYER
 5   WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6   follows:
 7         1.     A preliminary and permanent injunction enjoining Defendants from
 8   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 9   51 et seq. with respect to its operation of the Business and Subject Property; Note:
10   Plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disable Persons Act at all.
12         2.     An award of actual damages and statutory damages of not less than
13   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
14   each time he visits an establishment that contains architectural barriers that deny the
15   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
16   (2005) 431 F.Supp.2d 1088, 1091.)
17         3.     An additional award of $4,000.00 as deterrence damages for each
18   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
19   LEXIS 150740 (USDC Cal, E.D. 2016);
20         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
21   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
     Case 5:19-cv-00362-GW-SP Document 1 Filed 02/26/19 Page 10 of 10 Page ID #:10


 1                               DEMAND FOR JURY TRIAL
 2         Plaintiff hereby respectfully request a trial by jury on all appropriate issues
 3   raised in this Complaint.
 4

 5   Dated: February 26, 2019         MANNING LAW, APC
 6

 7                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
 8                                       Michael J. Manning, Esq.
 9                                       Craig G. Côté, Esq.
                                         Osman M. Taher, Esq.
10                                       Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                               10
                                           COMPLAINT
